Landon, J.:
If we were permitted to determine the corporate capacity of the Round Lake Association to take and administer the bequest as trustee, and of the Round Lake Summer Institute to become the oest/wi que trust of the bequest, from the actual relations existing between the two corporations, instead of from the act incorporating the association, and the charter incorporating the institute, and from the statutes authorizing bequests and limiting estates, we might hold that the institute is the educational department of the association,, and that this bequest to the association to invest the fund and to-apply the income to the support of the institute in aid of its chartered purposes is a direct benefit to the association, and we thus could uphold it. (Chamberlin v. Chamberlin, 43 N. Y. 424; Wetmore v. Parker, 52 id. 450; Sheldon v. Chappell, 47 Hun, 59; Matter of Isbell, 1 App. Div. 158.)
It is true that the object of the trustees of the association in promoting the incorporation of the institute, soliciting its charter, and endowing it, was to create a convenient instrumentality which would either assist it in its educational work or relieve it from it. Never-less on the face of their respective charters they- are separate- corporations, neither charter in any way indicating as among its objects the assistance of the other or relation to it.
The refusal of the surrogate to find that the Round Lake Association carried on its educational projects through the agency of the Round Lake Summer Institute should be construed as a finding that *106one is not in a legal sense .the agent or department of the other, but that each is the separate1 master of its. own corporate functions. The one may be the patron of the other, but neither .is part of the other.- So construed,.the refusal is not erroneous.
As the corpus of the bequest is given-to the association to invest and apply the income to the institute, the former is the trustee- ,of the latter. (Underwood v. Curtis, 127 N. Y. 525.) As both are corporations, the capacity of the-one tó- act as trustee and. of the ■other to become the beneficiary of the' fund depends upon their charters, which indicate their objects, and the -statutes applicable to such corporations; and in the absence of enabling power in such statutes, then upon the general statutes which define estates, and how they may he acquired and held. To pass beyond, these well-defined limits and attempt to ascertain from their practical operations the power and capacity of the corporations to act as trustees and to-take and hold estates, would make the policy of the State dependent upon a rule as varying as the practical operations of the various corporations. ■" .
If this bequest had beeri directly to the Round Lake Summer Institute in trust, to invest the same and apply the .income to the support- and maintenance of its school, it would have been valid. ¡It is ‘a literary or academic corporation, and such bequests upon such trusts are authorized to such-corporations. (Chap. 318, Laws of 1840; chap. 261, Laws of 1841; Adams v. Perry, 43 N. Y. 487; Matter of Wesley, 43 N. Y. St. Repr. 952; affd., 136 N. Y. 638.)
' The provisions Of the Revised Statutes" against perpetuities and the suspension of the power of alienation would not' apply, since the' acts cited make an exception in favor of such corporations when the devise or bequest is direct -and absolute. (Id. See, also, Wetmore v. Parker, 52 N. Y. 450.)
The bequest to an educational, charitable or religious corporation in trust for- the promotion of some one of its chartered purposes is not a trust in a legal sense. A party cannot be trustee for himself. It is a benefaction given in confidence that the beneficiary will ■observe the. benefactor’s expressed wishes respecting it, and the beneficiary by- accepting it agrees to do so. (Bird v. Merklee, 144 N. Y. 544.)
But where the devise or bequest to a literary,"charitable or religi*107ous corporation is not direct and absolute to it for its own benefit, but is for the use and benefit of another corporation, then, since a corporation has no powers except such as are expressly conferred upon it, •or result by implication, as the incidents of the conferred powers, the power to act as trustee must be found in its charter or in the laws applicable to such charter or corporation, and the beneficiary must in like manner find its power to take the income from the hand of such trustee. We may concede that if the trust were valid and the trustee incompetent, another trustee could be appointed. (Holmes v. Mead, 52 N. Y. 332, 339.)
This bequest is unlike the devise which was upheld in Adams v. Perry (supra) in which the testator gave a house and lot to trustees named in the will to convey to the Lowville Academy, with directions to use the same in establishing a female department. As' the trustees had no duties except to convey the property, and as under the statute in such case no conveyance was necessary, the court held that the Lowville Academy was the direct devisee, and that establishing the female department was within the chartered powers of the academy. The acts of 1840 and 1841 permitted the testator to make the devise and the academy to receive it. But the case before us is like the bequest in Adams v. Perry in the same will of' other property to the same trustees to invest and apply to the academy to be devoted by the latter to the care of its grounds and the- support of its female department. The court held the latter provision void, and remarked: “ These acts (of 1840 and 1841) give to the corporations described therein capacity to take property granted or devised to them in trust for the purposes therein specified, but do not authorize the creation of any trusts of which such corporations shall be beneficiaries while others are the trustees, not warranted by the •existing law, or give any validity to any such trust. To render these statutes applicable, the property must be given to the corporation upon some trust thereby authorized,”
The trust to the association for the benefit of the institute does not come within the acts cited, but does come within the Revised Statutes, and is void because it creates an unlawful perpetuity. It is not limited upon lives of human beings, but upon the unlimited lives of the corporations, and may last forever.
In Chamberlin v. Chamberlin (43 N. Y. 424) a bequest of per*108sonal property to the Centenary Fund Society of the Erie Annual Conference of the Methodist Episcopal Church in trust to apply the income for the benefit of Allegany College for such specific purposes as the Centenary Fund Society should direct, was upheldunder the chartered powers of the two corporations. Both were Pennsylvania corporations, and the court found that under the laws of that-State the.one was authorized by the terms of its charter to take as-trustee and the other to take as beneficiary,- pursuant to the terms of the bequest.. So far as the case is an authority,, it is in support, of the unquestioned rule that the terms of the charter of each must, be compared with the laws of the State of its creation to ascertain whether such a bequest is authorized. Sheldon v. Chappell (47 Hun, 59) is to the same effect. Bnt it was there held that a corporation could act as trustee for a fund in which it had an interest. The beneficiary was incorporated to aid one of the chartered objects of the trustee. YVliile this did not enlarge the powers of the trustee, it created' a new agency through which it could exercise its powers, and thus enabled the trustee to take the bequest to promote its own objects through an agent' especially empowered by the letter of its creation to .promote them. Moreover the trustee was to apply the-fund, not to invest it and apply the income. And thus the power of alienation was not suspended.
The charter of the association does not authorize it to act as trustee for the institute. It does not authorize the institute to accept bequests except directly to itself. There is no implication that the chartered purpose of the former is to care for the latter, or that the latter is to depend upon the bounty of the former.
The decree of the surrogate must be affirmed, with one bill of costs to the respondents, payable out of the estate.
All concurred.
Decree of the surrogate affirmed, with one bill of costs to the respondents, payable out of the estate.